In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00428-CR

NO. 09-08-00429-CR

____________________


BRANDON MARK JOHNSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 07-01974 and 08-02751




MEMORANDUM OPINION
 Pursuant to plea bargain agreements, appellant Brandon Mark Johnson pled guilty to
deadly conduct and possession of a controlled substance. (1)  In each case, the trial court found
the evidence would be sufficient to find Johnson guilty, but deferred such findings.  In the
deadly conduct case, the trial court placed Johnson on community supervision for five years
and assessed a fine of $1,000.  In the possession of a controlled substance case, the trial court
placed Johnson on community supervision for five years and assessed a fine of $500.  The
State subsequently filed a motion to revoke Johnson's unadjudicated community supervision
in each case.  Johnson pled "true" in both cases to four violations of the terms of his
community supervision.  In each case, the trial court found that Johnson violated the
conditions of his community supervision, found him guilty, and assessed punishment at seven
years of confinement.  The trial court ordered that the sentences were to run concurrently.  
	Johnson's appellate counsel filed a brief that presents counsel's professional
evaluation and concludes the appeals are frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On March 5, 2009, we granted an extension of time for appellant to file a pro se brief
in each case.  We received no response from the appellant.  We reviewed the appellate
records, and we agree with counsel's conclusion that no arguable issues support the appeals. 
Therefore, we find it unnecessary to order appointment of new counsel to re-brief the
appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We
affirm the trial court's judgments. (2)
	AFFIRMED.
                                                                              _________________________________
                                                                                                CHARLES KREGER
                                                                                                             Justice

Submitted on June 1, 2009
Opinion Delivered June 24, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. In the possession of a controlled substance case, the indictment and the judgment
refer to appellant as "Brandon Mark Johnson aka Lil Brandon."  
2. Appellant may challenge our decision in these cases by filing a petition for
discretionary review.  See Tex. R. App. P. 68.